Exhibit 10.2
 
 
 
Pure Bioscience, Inc.
1725 Gillespie Way
El Cajon, CA 92020




April 16, 2013


Re:           Securities Purchase Agreement, dated April 16, 2013


Dear Mr. Lee:


Pure Bioscience, Inc. (the “Company”) is entering into that certain Securities
Purchase Agreement, dated April 16, 2013 (the “Purchase Agreement”) with the
undersigned (the “Holder”) and certain other Purchasers named therein (each a
“Purchaser” and collectively, the “Purchasers”) pursuant to which the Company is
selling and the Purchasers are acquiring Shares and Warrant Shares (as such
terms are defined in the Purchase Agreement, and together, the “Registrable
Securities”).  In connection with the Purchase Agreement, the Company has agreed
to provide the Purchasers with certain registration rights with respect to the
Registrable Securities.


The Company has agreed to prepare and file with the Securities Exchange
Commission a registration statement on Form S-1 or other appropriate form under
the Act, to register for resale the Shares and Warrant Shares issued as part of
the Purchase Agreement within 30 days of the Closing Date.  The Company will use
its best efforts to have the Registration Statement become effective, and to
keep such Registration Statement effective until the earlier of (i) the date on
which all Registrable Securities covered by such Registration Statement have
been sold, (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without volume restrictions pursuant to
Rule 144(b)(1), and (iii) three (3) years from the Closing.


Sincerely,


PURE BIOSCIENCE, INC.




By:  /s/ Michael L. Krall
Michael L. Krall, President/CEO




ACCEPTED AND AGREED:




HARMONY BIOSCIENCE, INC.




By:/s/ Tom Lee
Tom Lee, President